Citation Nr: 0428113	
Decision Date: 10/12/04    Archive Date: 10/19/04	

DOCKET NO.  92-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma with allergic vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney at Law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to an 
evaluation in excess of 10 percent for bronchial asthma with 
allergic vasomotor rhinitis.  This appeal also stems from an 
April 1992 RO decision which found that the veteran had not 
submitted new and material evidence to reopen a previously-
denied claim for service connection for a chronic right knee 
disorder.  In November 1993, the case was remanded by the 
Board to the RO for further development.  Subsequent to that 
remand, in an April 1997 decision, the RO increased the 
veteran's rating for bronchial asthma with allergic vasomotor 
rhinitis to 30 percent.  

In December 1999, the Board issued a decision which denied 
the veteran's application to reopen his claim for service 
connection for a right knee disorder, and denied an increase 
in the 30 percent rating for bronchial asthma with allergic 
vasomotor rhinitis.  The veteran appealed these issues to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the VA Secretary filed an unopposed Motion to 
Remand this matter back to the Board for consideration of the 
newly-enacted Veterans Claims Assistance Act of 2000 (VCAA).  
In July 2001, the Court issued an Order granting the VA 
Secretary's motion, with the result that the case was 
subsequently returned to the Board.  In a June 2002 decision, 
the Board once again denied the veteran's claims.  In a 
February 2003 Joint Motion to the Court, the parties 
requested that the Board's decision be vacated, and that the 
case be remanded in order for the Board to assure compliance 
with various legal provisions concerning adequate VA notice 
to the veteran of the information and evidence necessary to 
substantiate his claims, as well as notice of which evidence 
and information would be procured by the veteran, and which 
evidence and information would be procured by the VA.  A 
February 2003 Court Order granted the Joint Motion, and the 
case was returned to the Board.  

In September 2003, the veteran's case was once again remanded 
to the RO for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDINGS OF FACT

1.  In a decision of June 1989, the Board denied entitlement 
to service connection for a chronic right knee disorder.  

2.  Evidence submitted since the time of the Board's June 
1989 decision is duplicative and/or cumulative, and is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.  

3.  The veteran's service-connected bronchial asthma with 
allergic vasomotor rhinitis is not currently more than 
moderate in severity, and is currently manifested by daily 
inhaler use, shortness of breath with physical activity but 
able to walk three to four blocks, FEV-1 of 92 percent, and 
FEV-1/FVC of 67 percent, with last asthma attack occurring 
two to three years ago. 


CONCLUSIONS OF LAW

1.  The decision of the Board in June 1989 denying the 
veteran's claim for service connection for a chronic right 
knee disorder is final.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).  

2.  Evidence received since the Board denied entitlement to 
service connection for a chronic right knee disorder in June 
1989 is not new and material, and is insufficient to reopen 
the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

3.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma with allergic vasomotor rhinitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1995 and 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decisions were made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, 18 Vet. App. at 120.  

In the present case, in correspondence of December 2003 and 
February 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by the VA, and the need for him to 
advise VA of or to submit any further evidence in his 
possession which pertained to his claims.  

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided them with a notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit new and material evidence showing that 
his right knee condition was aggravated by service, as well 
as evidence showing entitlement to a disability rating in 
excess of 30 percent for service-connected bronchial asthma 
with allergic vasomotor rhinitis.  By way of these documents, 
the veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence that he was responsible 
for submitting, and what evidence the VA would obtain in 
order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the RO did not err with 
respect to the timing of the VCAA notice requirement, as the 
VCAA had not been enacted at the time of the decisions on 
appeal.  Moreover, the notice provided to the appellant in 
December 2003 and February 2004 was provided by the AOJ prior 
to the final transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the appellant in April 2004.  In the 
case at hand, the claimant has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, pre- and post-service 
medical records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Whether New and Material Evidence Has Been Submitted to 
Reopen a
Claim of Entitlement to Service Connection for a Chronic 
Right Knee Disorder

In a decision of June 1989, the Board denied entitlement to 
service connection for a chronic right knee disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only where new and 
material evidence has been presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002). 

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for a chronic right knee disorder was filed in November 1990, 
and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2003).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge, at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Board will first review the evidence which was of record 
at the time of its June 1989 decision.  That evidence 
included the veteran's service medical records, which showed 
that, on the September 1967 medical examination for service 
entrance, a clinical evaluation of his lower extremities 
showed swelling in the right knee.  The veteran reported both 
a history of a "trick" or locked knee, and that his right 
knee had been swollen for one year.  In his fifth week of 
basic training, he presented to a service department 
orthopedic clinic with complaints of pain in his right knee 
since the time of a football injury two years earlier.  The 
veteran stated that, at that time, he had squatted down to 
pick up a ball, at which time his knees gave way, and it felt 
as if his kneecap went towards the left.  The veteran stated 
that he was unable to fully extend the knee for a long time.  
He complained of current pain in the anterior aspect of his 
knee on full extension.  Physical examination found a full 
range of motion, with no atrophy, effusion, or instability.  
McMurray's test revealed a slight click in both knees.  
Radiographic studies of the right knee were interpreted to 
show an irregularity of the bony surface distal medial 
femoral condyle compatible with Pellegrini-Stieda's disease.  
The diagnostic impression was no significant disease.  The 
veteran was again evaluated for complaints of right knee pain 
in May 1968.  At that time, he complained of a "trick" knee 
when playing sports.  The veteran was provided with 
conservative treatment, to include an Ace wrap.  At the time 
of the veteran's service separation examination in August 
1970, a clinical evaluation of his lower extremities found no 
abnormalities.  The veteran reported that his knees became 
painful and swollen following prolonged standing.  A 
reviewing physician noted that radiographic studies were 
suggestive of osteochondrosis.  

Also of record at the time of the Board's June 1989 decision 
were postservice VA and private clinical records.  Pertinent 
private clinical data consisted of a summary of treatment 
provided to the veteran between January and September 1972 
for swelling of the right knee following it having suddenly 
"given out" while standing.  In late January 1972, the 
veteran underwent a meniscectomy of his right knee.  
Subsequent right knee surgery was performed in June 1972.  
Private clinical records covering the period from May 1986 to 
February 1988 were consistent with degenerative joint disease 
of the right knee, in conjunction with a loose osteochondral 
fragment and required Lenox-Hill brace.  Rehabilitation was 
necessary in order to improve the veteran's mobility.  
Further degenerative changes with areas highly suggestive of 
intra-articular loose bodies were diagnosed on VA X-rays of 
the right knee in March 1988. 

At a personal hearing in November 1988, the veteran offered 
testimony that he had injured his right knee in service while 
sparring with a fellow service member.  He stated that he 
"took a right cross and (his) knee gave out."  The veteran 
further commented that, when he returned to civilian life, 
his right knee "gave out" on him while walking downstairs.  
Also noted was a history of surgery, with the veteran finding 
it necessary to wear a brace at all times.  

Based on the aforementioned, the Board, at the time of its 
June 1989 decision, determined that the veteran's right knee 
disorder had preexisted his entry upon active service, and 
that the underlying pathology did not increase during that 
service.  

Evidence received since the Board's June 1989 decision 
includes both VA and private clinical records.  The private 
records show evaluation and treatment provided to the veteran 
both subsequent and prior to service by treating physicians.  
The preservice records consist of clinical records relating 
to the veteran's stay at two schools/homes in New York as a 
child.  Those records, compiled between 1952 and 1964, record 
physical examinations of the veteran, as well as medical 
treatment rendered during that period for injuries to his 
eyebrow, left thigh, and right ankle, as well as other 
problems.  However, those records do not disclose any 
evidence of injury or complaints referable to the veteran's 
right knee.  

Postservice private clinical data also include a statement in 
June 1994 from a private physician, who stated that the 
veteran had been treated at his office on many occasions 
since 1982, primarily for complaints of articular pain, 
particularly in the knees and ankles.  That physician noted 
that the veteran had given a history of a knee injury in May 
1968 while in the Army.  He further commented that his 
current treatment of the veteran's knees provided only 
temporary relief of symptoms. 

VA clinical records added to the file since 1989 include 
reports of VA examinations provided to the veteran between 
February 1994 and December 1998, in addition to VA outpatient 
treatment records covering the period between October 1986 
and November 1995.  The VA examinations describe a history of 
knee surgeries since service, as well as present complaints 
and clinical findings.  Bilateral severe degenerative joint 
disease of the knee was diagnosed on VA examination in 
February 1994.  On subsequent examination in November 1994, 
the veteran complained of pain in both knees, such that he 
could not walk properly.  Objective examination found that, 
though the veteran could walk in tandem without assistive 
devices other than a knee brace, he could not walk on his 
tiptoes or heels due to balance problems.  On VA examination 
in November 1998, the veteran gave a history of weight loss 
of approximately 40 pounds due to bad knees, though his 
weight at the time was 250 pounds on a 5 foot 9 inch frame.  
The pertinent diagnosis was degenerative joint disease of the 
knees.  

The Board has considered the evidence submitted since the 
time of its June 1989 decision, and has determined that the 
evidence is for the most part cumulative of previously 
presented evidence.  More specifically, the clinical evidence 
in question contains the same clinical impressions relative 
to the veteran's right knee disability which were of record 
prior to the Board's June 1989 decision.  Such evidence 
demonstrates that the veteran has been diagnostically 
assessed as suffering from degenerative joint disease 
involving the right knee, and has continued to receive 
evaluation and treatment for right knee pathology.  Inasmuch 
as the newly-received evidence only confirms or supplements 
the previously established diagnosis of degenerative joint 
disease, it is merely cumulative, and not "new."  

Moreover, although the private physician in June 1994 stated 
that the veteran reported a knee injury in service, bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Here, 
the examiner rendered no diagnosis or etiology for the 
veteran's knee disorder, nor did he indicate whether a 
preexisting knee disorder was aggravated by service.  As 
such, this evidence is not new, in that it is cumulative of 
the veteran's contentions of an in-service injury considered 
by the Board in the 1989 decision.

Private clinical records showing preservice treatment of the 
veteran may be considered new, but are not material.  In June 
1989, the Board concluded that, at the time of the veteran's 
service entrance examination, there was evidence of a right 
knee disorder.  Accordingly, the veteran was and is not 
entitled to the statutory presumption of soundness.  See 
38 U.S.C.A. § 1137 (West 2002).  Preservice clinical records 
which fail to document findings of right knee complaints or 
pathology three or more years prior to service have no 
bearing on the clinical findings extant at service entrance.  
Moreover, as such records do not show an increase in the 
underlying right knee pathology during service, they are not 
probative, and thus not material.  In essence, such records 
do not bear directly or substantially upon the matter under 
consideration (i.e., whether the preexisting right knee 
disorder was aggravated by service).  Nor are they so 
significant that they require consideration in order to 
fairly decide the merits of the veteran's claim.  

In summary, evidence submitted since the June 1989 Board 
decision is either cumulative of evidence previously on file, 
or not of such significance that it must be considered in 
conjunction with all the evidence of record to fairly decide 
the merits of the veteran's claim.  Accordingly, there is no 
additional evidence which is both new and material, and the 
claim for entitlement to service connection for a right knee 
disorder is not reopened.  


Entitlement to an Evaluation in Excess of 30 Percent for
Bronchial Asthma with Allergic Vasomotor Rhinitis

Service medical records indicate that the veteran was 
hospitalized for an upper respiratory infection.  At the time 
of his initial VA examination in February 1971, the veteran 
received a diagnosis of bronchial asthma.  

In a decision of April 1977, the RO granted service 
connection (and a 10 percent evaluation) for bronchial 
asthma.  

At the time of a VA examination in June 1991, the veteran 
complained of breathing problems.  Physical examination of 
the veteran's respiratory system resulted in a notation of 
occasional expiratory wheezes.  Radiographic studies of the 
veteran's lungs were interpreted to be within normal limits.  
Treatment was with medication, including several inhalers.  
The pertinent diagnosis was chronic obstructive pulmonary 
disease.  

VA radiographic studies of the veteran's chest conducted in 
August 1991 were interpreted as showing no acute disease.  
Computerized axial tomography of the veteran's maxillofacial 
area conducted in September 1991 showed the paranasal sinuses 
to be well pneumatized.  However, there was some hypertrophy 
of the left middle turbinate when compared to the right. 

In a statement of November 1991, the veteran's private 
physician indicated that the veteran had been under his 
treatment since 1982 for several conditions, including 
bronchial asthma and allergic rhinitis.  

On VA general medical examination in February 1994, the 
veteran stated that he could not do anything due to chronic 
asthma.  According to the veteran, he had suffered from 
asthma since 1970, and had a history of rhinitis.  Noted at 
the time of examination was that the veteran used a puff 
inhaler on a daily basis, as well as a nasal inhaler.  
Reportedly, he had not received steroids, or at any time been 
hospitalized.  When questioned, the veteran complained of 
some dyspnea on exertion.  Physical examination of the 
veteran's nose showed some congestion.  Respiration was noted 
to be more prolonged on expiration than inspiration.  At the 
time of examination, no wheezes were in evidence.  Clinical 
findings and pulmonary function testing were consistent with 
the presence of chronic obstructive pulmonary disease, with 
air trapping and a deficient defect of a mild nature.  The 
pertinent diagnoses were bronchial asthma and chronic 
rhinitis. 

On subsequent VA examination in November 1994, the veteran 
stated that his asthma was somewhat worse in the winter, 
requiring the use of an inhaler on a daily basis.  He further 
reported that he had required no hospitalization for his 
asthma, and had last been seen in the emergency room in 1980.  
When questioned, the veteran complained of wheezing at night.  
Physical examination of the veteran's nose showed some 
congestion.  The tracheal central breath sounds were equal, 
with occasional rhonchi.  Expiration was within normal 
limits, as were radiographic studies of the chest.  At the 
time of examination, pulmonary function testing was 
consistent with reversible obstructive airway disease.  

On VA respiratory examination in January 1996, the veteran 
stated that he suffered from asthma year round.  Additionally 
noted was that the veteran's asthma was made worse by 
allergens, such as dust and pollen.  According to the 
veteran, he wheezed on a daily basis, and utilized a pump for 
that problem.  Physical examination revealed the presence of 
dyspnea on exertion with fast walking.  The pertinent 
diagnosis was moderate bronchial asthma.  

Pulmonary function testing conducted by the VA in November 
1996 was consistent with severe obstructive airway disease, 
though with good bronchodilator response.  At the time of 
examination, some air trapping was shown.  The pre-
bronchodilator value for FEV-I was 50 percent of predicted 
and 59 percent for FEV-I/FVC.  Post-bronchodilator values 
revealed an FEV-I of 72 percent of predicted and an FEV-I/FVC 
ratio of 67 percent.  Diffusion capacity of the lung for 
carbon monoxide (DLCO) was 80 percent of predicted. 

Received in January 1997 were VA outpatient treatment records 
covering the period from February 1994 to November 1995.  
Those records showed evaluation and treatment for various 
complaints, concerning primarily the veteran's back and 
knees.  In February 1993 and February 1996, he was noted to 
have certain respiratory complaints.  Those complaints were 
attributable to allergic rhinitis and to possible 
streptococcal pharyngitis.  

On VA pulmonary examination in December 1997, the veteran 
stated that, due to his service-connected asthma, he had 
found it necessary to go to the emergency room approximately 
once a year.  The veteran complained of current difficulty 
sleeping, as well as shortness of breath.  Noted at the time 
of examination was that pulmonary function testing had 
demonstrated moderate obstructive disease, with a response to 
bronchodilators and normal diffusing capacity.  Pulmonary 
function testing in October 1998 was consistent with mild 
obstructive air flow patterns, with a significant 
bronchodilator response in FEV-I.  The pre-bronchodilator 
value for FEV-I was 80 percent of predicted, and 61 percent 
for the FEV-I/FVC ratio.  The DLCO was 93 percent of 
predicted.  After bronchodilator use, FEV-1 was 103 percent, 
and FEV-1/FVC was 72 percent.

On VA respiratory examination in November 1998, the veteran 
gave a history of daily wheezing, as well as dyspnea on 
exertion.  According to the veteran, he used medication on a 
daily basis, and visited the emergency room only if 
necessary.  The veteran stated that, the previous summer, he 
had visited the emergency room, and was, in fact, somewhat 
incapacitated for a period of 2 to 3 weeks at the end of the 
summer.  Physical examination of the veteran's chest revealed 
bilateral rhonchi, but no bronchospasm.  Diagnostic testing 
was consistent with reversible moderate obstructive pulmonary 
or airway disease.  

On VA pulmonary examination in March 2004, it was noted that 
the veteran's electronic medical record and claims folder 
were available, and had been reviewed.  When questioned, the 
veteran stated that he had never been hospitalized or 
intubated for his service-connected asthma.  Reportedly, the 
veteran had between two and three emergency room 
presentations each year, with the last being two to three 
years ago.  Current complaints consisted of shortness of 
breath, mostly related to physical activity.  Also noted was 
the presence of a productive cough, with whitish sputum and 
hemoptysis several times per year.  When further questioned, 
the veteran stated that he was able to walk three to four 
blocks, but he was not able to climb stairs due to a 
combination of his respiratory problems and arthritis of the 
knees.  The veteran additionally stated that, between 
exacerbations of his asthma, his functional status was 
normal.  Current treatment consisted of inhalers, with the 
veteran experiencing no side effects.  

On physical examination, the veteran was in no acute 
distress.  He stood 5 feet 9 1/2 inches tall, and weighed 290 
pounds.  There was no evidence of any cor pulmonale or 
pulmonary hypertension.  The veteran's weight was stable, and 
there was no evidence of restrictive disease.  Examination of 
the veteran's nose showed a deviated nasal septum, in 
conjunction with bluish boggy mucosa.  The veteran's lungs 
were clear to auscultation.  Pulmonary function testing 
showed an FEV-1 values of 87 percent pre-bronchodilator, and 
92 percent post-bronchodilator.  FEV-I /FVC was 67 percent 
pre-bronchodilator, and 68 percent post-bronchodilator.  DLCO 
was 97 percent.  At the time of examination, it was noted 
that the veteran exhibited minimal obstructive lung defect.  
The diffusion capacity was considered to be within normal 
limits.  Also noted was that the veteran had an insignificant 
response to bronchodilators.  Radiographic studies of the 
veteran's chest were within normal limits.  The pertinent 
diagnoses were moderate persistent bronchial asthma and 
vasomotor rhinitis.

In a Report of Contact dated in April 2004, it was noted that 
the physician who 
had conducted the veteran's pulmonary function testing had 
indicated that the 
FEV-I/FVC of 68 most accurately reflected the veteran's level 
of disability.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board notes that, effective October 7, 1996, the 
schedular criteria for the evaluation of service-connected 
respiratory disorders underwent revision.  A precedent 
opinion of the VA Office of the General Counsel held that, 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000). 

Pursuant to those regulations in effect prior to October 7, 
1996, a 30 percent evaluation for service-connected bronchial 
asthma is warranted where there is evidence of moderate 
symptomatology manifested by asthmatic attacks separated by 
only 10- to 14-day intervals, with moderate dyspnea on 
exertion between attacks.  A 60 percent evaluation is 
warranted where there is evidence of frequent attacks of 
asthma (one or more attacks weekly), with marked dyspnea on 
exertion between attacks and only temporary relief with 
medication, where more than light manual labor is precluded.  
38 C.F.R. 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996). 

Under those regulations which became effective October 7, 
1996, a 30 percent evaluation is warranted for service-
connected bronchial asthma where there is an FEV-I of 56 to 
70 percent of that predicted, or an FEV-I/FVC of 56 to 
70 percent, or a need for daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires an FEV-I of 40 
to 55 percent of predicted, or an FEV-I/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (i.e., at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. 4.97, Diagnostic Code 
6602 (effective October 7, 1996).  Post-bronchodilatation 
values are utilized when applying the rating criteria.  See 
61 Fed. Reg. 46720, 46723 ("The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy. . . .  Using this standard testing 
method assures consistent evaluations.") 

Based on the aforementioned, it is clear that, under either 
the "old" or "amended" schedular criteria for the evaluation 
of service-connected bronchial asthma, an evaluation in 
excess of 30 percent is not warranted.  This is particularly 
the case given the fact that, in the past, the veteran has 
been described as suffering from no more than "moderate" 
bronchial asthma.  While not dispositive, the evidence does 
not indicate symptomatology consistent with "severe" 
asthma.  Specifically, by his own admission, he has never 
been hospitalized for treatment of service-connected 
bronchial asthma.  Moreover, as of the time of a recent VA 
respiratory examination in March 2004, the veteran stated 
that the most recent exacerbation of his asthma had been 2 to 
3 years ago, and that his functional status between such 
exacerbations was normal.  Pulmonary function testing showed 
a ratio of FEV-I to FVC of 68 percent of predicted, with an 
FEV-I of 92 percent postbronchodilator.  Diffusion capacity 
was described as within normal limits, and there was only a 
minimal obstructive lung defect.  

Based on such findings, the Board is of the opinion that the 
30 percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.  At no time has 
the veteran exhibited clinical findings consistent with a 60 
percent evaluation under either the "old" or "amended" 
schedular criteria for the evaluation of service-connected 
respiratory disorders.  While in November 1996 the veteran 
had a pre-bronchodilator value of 50 percent for FEV-1, the 
post-bronchodilator value, which is utilized for rating 
purposes, was 72 percent, which falls within the 30 percent 
rating criteria.  Accordingly, an evaluation in excess of 30 
percent for service-connected bronchial asthma with allergic 
vasomotor rhinitis is denied. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected asthma presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected asthma, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the veteran has not worked 
since 1997, his last presentation to the emergency room for 
asthma was two to three years ago, and in between his attacks 
his functional status is normal.  Thus, there is no objective 
evidence showing marked interference with employment.  Any 
employment impairment extant is adequately contemplated by 
the 30 percent evaluation currently assigned.   Furthermore, 
the evidence establishes that the veteran has never been 
hospitalized for his asthma.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic right knee disorder, the appeal is 
denied.  

An evaluation in excess of 30 percent for bronchial asthma 
with allergic vasomotor rhinitis is denied. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



